Status of Application
Receipt of the Applicant’s arguments and Terminal disclaimer, all filed on 5/5/2021, is acknowledged. 
Claims 2, 4, 7-12, 14-15, 18-27, 32-36, and 39-42 are cancelled.
Claims 16, 17, 28-31, 37, 38, and 43-46 are withdrawn.
Claims 1, 3, 5, 6, and 13 are included in the prosecution.
Any rejection or objection not reiterated in this action is withdrawn.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 5/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application Number 16/300,342, Application Number 16/300,289, and Application Number 16/300,323 has been reviewed but was disapproved on 5/5/2021, with the reasons laid out in the Terminal Disclaimer review decision mailed on 5/5/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3, 5, 6, and 13 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 13 of copending Application No. 16/300,342. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose whipped formulations (sunscreens with sunscreen active ingredients) expelled from a package, wherein the whipped formulation comprises a whipping agent (nitrous oxide) co-mingled with active agents, wherein the formulated is filled under pressure into a package, the package is pressurized to maintain the whipping agent dispersed and the formulation is dispensed as whipped when an external pressure is applied. Both teaches a pressure generating and maintaining component, and the same BOV pressurized assembly.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1, 3, 5, 6, and 13 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of copending Application No. 16/300,289. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose whipped formulations having sunscreen active, expelled from a package, wherein the whipped formulation comprises a whipping agent 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1, 3, 5, 6, and 13 are again provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23, 25, 26, and 30 of copending Application No. 16/300,323. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose topical whipped formulations (sunscreens with sunscreen active ingredients) expelled from a package, wherein the whipped formulation comprises a whipping agent (nitrous oxide) co-mingled with active agents, wherein the formulated is filled under pressure into a package, the package is pressurizes to maintain the whipping agent dispersed and the formulation is dispensed as whipped when an external pressure is applied. Both teaches a pressure generating and maintaining component, the same BOV pressurized assembly. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	On page 2 of the remarks, filed 5/5/2021, Applicant indicated that solely to expedite prosecution, Applicant has filed terminal disclaimers to overcome the double patenting rejections, and Applicant requests Examiner to pass the application to issue.
	However, since the terminal disclaimer submitted on 5/5/2021 was disapproved with the reasons laid out in the Terminal Disclaimer review decision mailed on 5/5/2021, the double patenting rejections are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615